Citation Nr: 9905374	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-32 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.  

(The issues of entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits and 
entitlement to reimbursement or payment of the cost of 
unauthorized medical services are being considered in 
separate decisions.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947 and from July 1948 to June 1952.  This is an appeal from 
a January 1996 rating action by the Department of Veterans 
Affairs (VA) Regional Office, Cleveland, Ohio, which denied 
entitlement to service connection for post-traumatic stress 
disorder.  


REMAND

The veteran's service medical records, including the reports 
of his physical examinations for separation from service, 
reflect no complaints or findings regarding a psychiatric 
condition.  

The record discloses that, in late 1948 while home on 
furlough from service, the veteran sustained burns from 
exploding gasoline while working on an automobile.  

When the veteran was examined for the VA in February 1956, it 
was noted that, in January 1955, he had been operated on with 
a blood clot removed from his head.  Various findings were 
recorded on physical examination.  Diagnoses were made of 
partial paralysis of the left arm and left leg, tremors in 
the left arm and left leg, nervousness and a psychoneurosis.  

A statement by an acquaintance of the veteran was received in 
March 1956 reflecting that the veteran's nerves had been bad 
some 1 1/2 years previously.  By rating action dated in 
September 1956, service connection was established for burn 
residuals, rated noncompensable.  

The veteran was examined by the VA in May 1958.  A diagnosis 
was made of anxiety reaction manifested by tremulousness, 
excitability and irritability.  It was indicated that the 
precipitating stress was the physical and industrial 
impairment resulting from the veteran's physical problems.  

The veteran was examined by the VA in January 1984.  By 
rating action dated in February 1984, the veteran was found 
to be permanently and totally disabled for pension purposes 
due primarily to a right temporal hydroma with left 
hemiparesis.  

In February 1995, the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  He indicated 
he had been suffering from that condition since his life-
threatening experience in November 1948 when he had been 
burned.  The regional office later received VA outpatient 
treatment records reflecting that the veteran was seen on 
several occasions in 1995 when post-traumatic stress disorder 
was indicated.  

The veteran was afforded a VA psychiatric examination in 
October 1995.  It was indicated that he presented with 
symptoms of a depressive disorder but did not meet the 
criteria for post-traumatic stress disorder.  

The veteran was afforded VA psychological testing in 
September 1997.  It was indicated that the post-traumatic 
stress scale produced 18 positive responses out of 46.  It 
was stated that the relative lack of confirmation of 
post-traumatic stress symptoms led the examiner to believe 
that post-traumatic stress disorder, if present, might be 
secondary to a conversion problem.  

The veteran was also afforded a VA psychiatric examination in 
September 1997.  Diagnoses were made of dysthymia, possible 
mild post-traumatic stress disorder and possible post stroke 
depression.  It was indicated that the veteran might have 
mild amounts of post-traumatic stress disorder but they were 
not disabling as his overt brain injuries in the past had 
been.  The examiner stated that a repeat psychological test 
might be worthwhile and that it also might be helpful to have 
other types of neuropsychological testing.  

The current record is equivocal as to whether the veteran has 
post-traumatic stress disorder.  Furthermore, there are 
indications in the record that he has other psychiatric 
disorders which may be, at least in part, attributable to 
service.  The question of service connection for psychiatric 
disability, other than post-traumatic stress disorder is 
inextricably intertwined with the certified issue.  On the 
basis of the present record, the Board is of the opinion that 
additional information would be desirable and the case is 
REMANDED for the following action:  

1.  The regional office should contact 
the VA Medical Center, Chillicothe, and 
obtain all outpatient treatment records 
of the veteran at that facility since 
September 1996.  Any such records 
obtained should be associated with the 
claims file.  

2.  The veteran should then be afforded 
an examination by a board of two mental 
health professionals experienced in cases 
involving post-traumatic stress disorder 
as well as a neurologist in order to 
determine the nature and extent of any 
acquired psychiatric 
disability/neurological disability 
present and whether symptoms sufficient 
to establish a diagnosis of 
post-traumatic stress disorder are 
manifested.  The psychiatric examiners 
should review the psychological tests 
currently of record and consider, and 
comment on, the need for the additional 
testing suggested in the September 1997 
examination, in order to establish the 
diagnosis and the relationship to 
service.  If an acquired psychiatric 
disability other than post-traumatic 
stress disorder is present, such as 
dysthymia or an anxiety disorder, the 
psychiatric examiner should express an 
opinion as to the relationship, if any, 
between such disorder and the burns 
experienced by the veteran during 
service.  It is essential that the claims 
file be made available to the examiners 
for review prior to conducting the 
examinations.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


